Case 2:21-cv-01977-CCC-MF Document 48 Filed 06/29/21 Page 1 of 2 PageID: 508




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

IN RE: GERBER PRODUCTS COMPANY
BABY FOOD LITIGATION




 This Document Relates To:              Master File No. 2:21-cv-01977-CCC-MF

 All Actions                            HON. Claire C. Cecchi
                                        Motion Return Date: June 7, 2021




                 NOTICE OF SUPPLEMENTAL AUTHORITY

      Pending before this Court is a motion by plaintiff Jessica Moore in one of

the above-captioned consolidated actions to transfer venue of the above-captioned

actions to the Eastern District of Virginia, where several substantially similar

putative class actions are pending. On May 21, 2021, defendant Gerber Products

Company (“Gerber”) filed in the Eastern District of Virginia a motion to transfer

venue of the related Virginia actions to this District under the first-to-file rule and

28 U.S.C. § 1404(a). Gerber respectfully submits this Notice of Supplemental

Authority to advise the Court that on June 28, 2021, the United States District

Court for the Eastern District of Virginia issued the attached Order holding in

abeyance all of the related putative class actions pending in the Eastern District of

Virginia—including Gerber’s motion to transfer venue of the Virginia actions to
Case 2:21-cv-01977-CCC-MF Document 48 Filed 06/29/21 Page 2 of 2 PageID: 509




this District—“until Judge Cecchi has adjudicated the pending District of New

Jersey transfer motion[].” The court directed the parties “to notify the Court as

soon as Judge Cecchi renders a decision, at which point the Court will lift the stay

and rule on the outstanding motions to transfer pending in th[e] [Eastern District of

Virginia].”

Dated June 29, 2021
                                           Respectfully submitted,

                                          KELLEY DRYE & WARREN LLP

                                          By: /s/ Geoffrey W. Castello
                                                 Geoffrey W. Castello

                                          Geoffrey W. Castello
                                          Glenn T. Graham
                                          One Jefferson Road, 2nd Floor
                                          Parsippany, NJ 07054
                                          T: (973) 503-5900
                                          F: (973) 503-5950
                                          gcastello@kelleydrye.com
                                          ggraham@kelleydrye.com

                                          Bryan A. Merryman
                                          (admitted pro hac vice)
                                          Catherine S. Simonsen
                                          (admitted pro hac vice)
                                          WHITE & CASE LLP
                                          555 Flower Street, Suite 2700
                                          Los Angeles, CA 90071-2433
                                          T: (213) 620-7700
                                          F: (213) 452-2329
                                          bmerryman@whitecase.com
                                          catherine.simonsen@whitecase.com

                                          Attorneys for Defendant
